         Case 1:21-cv-00154-DCN Document 12 Filed 08/25/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


 GABRIEL BURRESS,
                                                 Case No. 1:21-cv-00154-DCN
                       Plaintiff,
                                                 INITIAL REVIEW ORDER
 vs.                                             BY SCREENING JUDGE

 OFFICER RUTLAND, arresting officer
 for the Idaho State Police,

                       Defendant.


       The Complaint of Plaintiff Gabriel Burress was conditionally filed by the Clerk of

Court due to his status as a pretrial detainee and pauper. (Dkts. 3, 1.) A “conditional filing”

means that Plaintiff must obtain authorization from the Court to proceed. All prisoner and

pauper complaints seeking relief against a government entity or official must be screened

by the Court to determine whether summary dismissal is appropriate. 28 U.S.C. §§ 1915

& 1915A. The Court must dismiss any claims that state a frivolous or malicious claim, fail

to state a claim upon which relief may be granted, or seek monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). After reviewing the

Complaint, the Court has determined that Plaintiff will be required to provide the Court

with more information about his pending state criminal action.

                               REVIEW OF COMPLAINT

          1. Factual Allegations

       Plaintiff alleges that, on or about February 5, Officer Rutland arrested him, violating



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
            Case 1:21-cv-00154-DCN Document 12 Filed 08/25/21 Page 2 of 5




his constitutional rights. As a result of the arrest, he was charged possession of a controlled

substance, malicious injury to property, and resisting arrest. However, he asserts claims of

false arrest, illegal search, misuse of the system, and excessive force arising from the arrest.

He alleges that he suffered major nerve damage, partial loss of the use of his left hand, and

other injuries from Officer Rutland’s excessive force. He seeks dismissal of his criminal

case and/or suppression of the evidence seized in the arrest. See Dkt. 3 (Complaint).

          Plaintiff’s state criminal case, CR27-21-00785, is designated “active-pending”

before the Honorable Judge Rosemary Emory in the Jerome County District Court. A jury

trial in his criminal case is set for October 13, 2021.1

              2. Standard of Law

          Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). For

Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it possible to

bring a cause of action under the amendments to the United States Constitution.

          Civil rights claims that challenge or implicate ongoing state criminal matters may

be subject to summary dismissal pursuant to Younger v. Harris, 401 U.S. 37 (1971). In

Younger, the United States Supreme Court reiterated the importance of the principle of

comity between state and federal courts, holding that federal courts generally must abstain



1
    See state court docket found at https://mycourts.idaho.gov/odysseyportal/Home/WorkspaceMode?p=0.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:21-cv-00154-DCN Document 12 Filed 08/25/21 Page 3 of 5




from hearing civil rights claims related to pending state criminal cases. Adjudicating such

claims is allowed only in the rarest of circumstances—that is, where “the threat to the

plaintiff’s federally protected rights … cannot be eliminated by his defense against a single

[state] criminal prosecution.” Id. at 46.

       “Abstention is required when: (i) the state proceedings are ongoing; (ii) the

proceedings implicate important state interests; and (iii) the state proceedings provide an

adequate opportunity to raise federal questions.” Meredith v. Oregon, 321 F.3d 807, 816

(9th Cir.2003); Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423,

432 (1982). A federal court can make an exception to the abstention rule and entertain such

an action only the plaintiff shows “extraordinary circumstances,” such as: (1) where

irreparable injury is both “great and immediate,” Younger, 401 U.S. at 46; (2) where the

state law is “flagrantly and patently violative of express constitutional prohibitions,” id. at

53-54; or (3) where there is a showing of “bad faith, harassment, or any other unusual

circumstances that would call for equitable relief,” id. at 54.

       Discussion of Claims

       Here, Plaintiff asserts constitutional claims essential to his defenses in his state

criminal proceedings. As a result, the Court intends to apply the Younger abstention to

Plaintiff’s claims unless Plaintiff can meet the extraordinary circumstances exception, as

explained above. Factors showing that abstention is appropriate include that the state

criminal case is ongoing; that, in general, state criminal proceedings implicate important

state interests, as the actions designated as crimes against society are determined by the

state legislature; and claims of excessive force can be asserted as a defense against the


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:21-cv-00154-DCN Document 12 Filed 08/25/21 Page 4 of 5




charge of resisting arrest, demonstrating that he has a state forum to assert his constitutional

rights. Plaintiff’s suppression issues are exclusively criminal proceeding evidentiary issues

arising from the alleged constitutional violations that occurred during his arrest, and

therefore must be raised in the criminal proceeding. See, e.g., Voychuk v. California, No.

205CV2007-MCE-GGH, 2006 WL 738796, at *1 (E.D. Cal. Mar. 22, 2006).

       To proceed with his claims, Plaintiff must file an amended complaint or brief

explaining why the Younger abstention should not be applied. He must show that

extraordinary circumstances exist, meeting the standard set forth above. Alternatively, he

can file a notice of voluntary dismissal. If he fails to meet the extraordinary circumstances

standard or file anything further in this case by the deadline, the Court will apply the

Younger abstention and dismiss this case without prejudice.

                                           ORDER

       IT IS ORDERED:

       1. Plaintiff must file an amended complaint or brief, as described above,

           within 30 days after entry of this Order.

       2. Plaintiff’s request for appointment of counsel (contained in the

           Complaint) will be DENIED without prejudice, but will be reconsidered

           by the Court if he states an actionable claim in the amended complaint

           and if he meets the standards for appointment of counsel.

       3. Plaintiff is warned that, if he does not file an amended complaint or brief

           within the time frame specified above, his entire case will be dismissed




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
      Case 1:21-cv-00154-DCN Document 12 Filed 08/25/21 Page 5 of 5




        without prejudice. Plaintiff may, in the alternative, file a notice of

        voluntary dismissal within 30 days after entry of this Order.


                                              DATED: August 25, 2021


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
